Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on September 20, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 3, 5, 11, 13, 15, and 20 are now amended.
Claims 10 is now canceled.
Claims 1–9 and 11–20 are pending in the application. 
RESPONSE TO ARGUMENTS
Substance of Interview
The Applicant’s summary of the August 2, 2022 interview (Response 8) is accurate, including the Applicant’s statement that no agreement was reached regarding patentability. Additionally, in the interest of ensuring a clear record, it should be understood that the Examiner’s statement in the Interview Summary mailed August 8, 2022 agreeing that the proposed amendment would overcome the anticipation rejection refers to the amendment presented in the Applicant’s agenda for that interview. The claim elements presented during the interview are not part of the present amendment, and therefore, they cannot yet overcome the current ground of rejection.
Claim Objections
The Examiner agrees that the present amendment resolves the issues raised in the objections to claims 3, 5, 13, and 15, and therefore, the objection to those claims is withdrawn.
Rejection under 35 U.S.C. § 112(d) for Improper Form
All grounds of rejection for claim 10 are withdrawn, responsive to the present amendment cancelling claim 10.
Double Patenting
All grounds of rejection for Double Patenting are hereby withdrawn, responsive to the Applicant’s filing of a terminal disclaimer with respect to U.S. Patent No. 11,256,384.
Anticipation and Obviousness
Claims 1, 2, 4, 6–9, 11, 12, 14, and 16–20 stand rejected under 35 U.S.C. § 102(a)(1) as being U.S. Patent No. 5,835,692 (“Cragun”), and claims 3, 5, 13, and 15 stand rejected under 35 U.S.C. § 103 as obvious over Cragun. The Applicant’s traversal of the rejection has been considered in light of the amendment, but is not persuasive.
As an initial matter, the Applicant’s observation of the typographical error in the rejection of claim 15 (see Response 9, ft. 1) is correct. The typographical error is hereby corrected in this Office Action.
With respect to claims 1, 11, and 20, the Applicant attempts to overcome the rejection by narrowing the scope of those claims so that environment picture depicts the three-dimensional virtual environment “with respect to a virtual object provided in the three-dimensional virtual environment,” and contends that “Cragun does not teach or suggest a virtual object provided in a three- dimensional virtual environment, or that the section of the cylinder 312 displayed on the display screen is observed from a first viewing angle direction with respect to such a virtual object.” (Response 11). The Examiner respectfully disagrees.
Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” within both a broad interpretation and a narrow interpretation of this limitation.
Starting with the broad interpretation, the amended language does not provide the virtual object in the environment picture (let alone “display” it), but instead, the virtual object is merely “provided” somewhere (anywhere) in the three-dimensional virtual environment. This is important, because the environment picture only depicts the fraction of the three-dimensional virtual environment observed from the first viewing angle direction, meaning the three-dimensional virtual environment includes off-camera regions that are outside the first viewing angle direction. As such, the scope of this limitation includes providing the virtual object in the three-dimensional virtual environment without actually displaying the virtual object. For example, “from the first-person viewing angle, the virtual object 110 is not displayed in the display interface 130” (Spec. ¶ 42), because virtual object 110 is the “first-person” behind the first-person viewing angle.
Thus, under the broad interpretation, Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” in the sense that all calculations regarding the user’s perspective are performed relative to the user’s position and viewing angle within the cylinder. See Cragun col. 6 ll. 24–48.
However, even if it were possible to read or rewrite the “provided in the three-dimensional virtual environment” limitation more narrowly to require “displaying the virtual object in the environment picture,” Cragun further discloses that the view orientation is calculated as “the degree value centered on . . . the down side of the relative control.” Cragun col. 6 ll. 41–43. As shown in FIG. 3, Cragun provides the the relative control (and thus its center) within work space 316 (the claimed environment picture) as relative control 324. Cragun col. 4 ll. 63–64 and col. 5 ll. 1–4.
Cragun further discloses a second user interface that comprises an “environment picture of the three-dimensional virtual environment observed from [a] second viewing angle direction with respect to the virtual object” for the same reasons, but with the angles updated to reflect the newly selected viewing angle.
 Therefore, Cragun since discloses each and every feature of claims 1, 11, and 20, the rejection of those claims under 35 U.S.C. § 102 stands. The Applicant does not separately argue the merits of the dependent claims beyond their dependency from claims 1 and 11, (see Response 12) and therefore, the rejections of claims 2–9 and 12–19 stand for at least the same reasons.
In view of the foregoing, and the rejections set forth below, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6–9, 11, 12, 14, and 16–20 are rejected under 35 U.S.C. 102(a)(1) as being U.S. Patent No. 5,835,692 (“Cragun”).
Claim 1
Cragun discloses:
A viewing angle switching method, performed by at least one processor, for a virtual environment, the viewing angle switching method comprising: 
“FIG. 4 depicts a flowchart of the screen activity with a pointing device, such as a mouse, to enable the user to manipulate the screen display 310.” Cragun col. 5 ll. 23–25.
displaying, by the at least one processor, a first user interface, 
At block 410, the system generates a display window (i.e., screen display 310 of FIG. 3). Cragun col. 5 ll. 30–31.
the first user interface comprising an environment picture, 
“Next, in block 416, the system maps the applications to the window, picks out the appropriate window section, and displays it on display screen 310.” Cragun col. 5 ll. 34–36. FIG. 3 illustrates this as work space 316.
and a viewing angle switching region, 
Meanwhile, above work space 312, the display screen 310 further includes a region for switching the angle of display, including a cylinder 312 and compass strip 320. Cragun FIG. 3
the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction with respect to a virtual object 
The display is “based on a cylinder 312, placed as if one of its flat sides were resting on a table top. The display screen 310 is then the vertical side of cylinder 312. The user sees a section of cylinder 312 on the display screen,” in work space 316, “as if a screen-sized arc 318 was cut out of cylinder 312 and flattened onto the back of the glass.” Cragun col. 4 ll. 40–47 and FIG. 3.
To be clear, the cylinder 312 is not the virtual object. Rather, the virtual object is the system’s mathematical representation of the user, i.e., the position from which the view orientation is calculated in block 404. See Cragun FIGS. 4–5 and col. 6 ll. 24–48. By the same token, the cylinder 312 corresponds to the claimed three-dimensional virtual environment, while the work space 316 corresponds to the claimed environment picture. 
provided in the three-dimensional virtual environment, 
Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” within both a broad interpretation and a narrow interpretation of this limitation.
Starting with the broad interpretation, the Examiner observes that the claim language does not provide the virtual object in the environment picture (let alone “display” it), but instead, the virtual object is merely “provided in the three-dimensional virtual environment.” This is important, because the environment picture only depicts the fraction of the three-dimensional virtual environment observed from the first viewing angle direction, meaning the three-dimensional virtual environment includes off-camera regions that are outside the first viewing angle direction. As such, the scope of this limitation includes providing the virtual object in the three-dimensional virtual environment without actually displaying the virtual object. For example, “from the first-person viewing angle, the virtual object 110 is not displayed in the display interface 130” (Spec. ¶ 42), because virtual object 110 is the “first-person” behind the first-person viewing angle.
Thus, under the broad interpretation, Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” in the sense that all calculations regarding the user’s perspective are performed relative to the user’s position and viewing angle within the cylinder. See Cragun col. 6 ll. 24–48.
However, even if it were possible to read or rewrite the “provided in the three-dimensional virtual environment” limitation more narrowly to require “displaying the virtual object in the environment picture,” Cragun further discloses that the view orientation is calculated as “the degree value centered on . . . the down side of the relative control.” Cragun col. 6 ll. 41–43. As shown in FIG. 3, Cragun provides the the relative control (and thus its center) within work space 316 (the claimed environment picture) as relative control 324. Cragun col. 4 ll. 63–64 and col. 5 ll. 1–4.
and the viewing angle switching region comprising a first viewing angle jumping element 
“The top of cylinder 312 includes markings, such as a compass, to advise users of their current location on the display screen 310.” Cragun col. 4 ll. 47–55. “In order to change the orientation of cylinder 312, a user points a mouse or other similar device at a section on the top view of the cylinder 318.” Cragun col. 4 ll. 55–58.
comprising first subregions adjacent to each other, 
“The[] markings [on cylinder 312] could consist of actual compass directions, numbers as seen on the face of the clock, degrees, [or] radiants.” Cragun col. 4 ll. 47–55. 
wherein each of the first subregions is selectable and represents a viewing angle direction among 360 degrees of viewing angle directions centered on a location of the virtual object with respect to a first axis; 
“When selected, this section would immediately rotate around to the front of the cylinder and let the user view the contents located thereon.” Cragun col. 4 ll. 57–62.
receiving, by the at least one processor, a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; 
“In block 418, the system senses whether the user has indicated some type of action, such as a mouse click or keyboard entry.” Cragun col. 5 ll. 41–43. “Block 420 represents the click-drag activity on the perspective element. Block 422 represents the double click on the perspective element.” Cragun col. 5 ll. 50–52
determining, by the at least one processor, a second viewing angle direction corresponding to the viewing angle jumping signal; 
“If block 420 is selected, the system, in block 436, adjusts the absolute position according to mouse motion and repeatedly updates the perspective display until the click has been released. If block 422 is selected, the system, in block 438, moves the screen display to the absolute position selected.” Cragun col. 5 ll. 59–63.
and displaying, by the at least one processor, a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction with respect to the virtual object.
“After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
Claim 2
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the first subregions of the first viewing angle jumping element comprise 360 first subregions adjacent to each other.
In at least one embodiment, “degree values and calculations are based on a compass system, where the full circumference of the cylinder and dials is 360 degrees, with 0 degrees being straight up, and increasing degree values going clockwise.” Cragun col. 6 ll. 43–46
Claim 4
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the target first subregion is displayed at a center of the first viewing angle jumping element in the second user interface.
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13. In block 1312, the system determines the angle of the double-click relative to the center of the ellipse,” theta, and then “the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Importantly, “[t]he view orientation, ‘ViewOrient’, is the degree value centered on the near side of the perspective control and the down side of the relative control.” Cragun col. 6 ll. 40–45
Claim 6
In the rejection of claim 1, the Examiner explained how Cragun’s cylinder 312 corresponds to the angle switching region, while the work space 316 corresponds to the claimed environment picture. Cragun’s cylinder 312 does not overlap the work space 316, as required by claim 6. However, Cragun discloses another viewing angle switching region that does overlap work space 316, namely, relative control 324. See Cragun FIG. 3.
Relative control 324 behaves the same way as both cylinder 312 and the claimed viewing angle switching region of claims 1 and 6. However, since the rejection of claim 1 relies on cylinder 312 instead of relative control 324, the Examiner must now show why relative control 324 anticipates both claim 6 and all of the limitations that claim 6 inherits from claim 1 in order to reach a finding of anticipation. 
To that end, Cragun discloses:
A viewing angle switching method, performed by at least one processor, for a virtual environment, the viewing angle switching method comprising: 
“FIG. 4 depicts a flowchart of the screen activity with a pointing device, such as a mouse, to enable the user to manipulate the screen display 310.” Cragun col. 5 ll. 23–25.
displaying, by the at least one processor, a first user interface, 
At block 410, the system generates a display window (i.e., screen display 310 of FIG. 3). Cragun col. 5 ll. 30–31.
the first user interface comprising an environment picture, 
“Next, in block 416, the system maps the applications to the window, picks out the appropriate window section, and displays it on display screen 310.” Cragun col. 5 ll. 34–36. FIG. 3 illustrates this as work space 316.
and a viewing angle switching region, the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction with respect to a virtual object, 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
provided in the three-dimensional virtual environment, 
Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” within both a broad interpretation and a narrow interpretation of this limitation.
Starting with the broad interpretation, the Examiner observes that the claim language does not provide the virtual object in the environment picture (let alone “display” it), but instead, the virtual object is merely “provided in the three-dimensional virtual environment.” This is important, because the environment picture only depicts the fraction of the three-dimensional virtual environment observed from the first viewing angle direction, meaning the three-dimensional virtual environment includes off-camera regions that are outside the first viewing angle direction. As such, the scope of this limitation includes providing the virtual object in the three-dimensional virtual environment without actually displaying the virtual object. For example, “from the first-person viewing angle, the virtual object 110 is not displayed in the display interface 130” (Spec. ¶ 42), because virtual object 110 is the “first-person” behind the first-person viewing angle.
Thus, under the broad interpretation, Cragun’s mathematical representation of the user’s position and perspective is “provided in the three-dimensional virtual environment” in the sense that all calculations regarding the user’s perspective are performed relative to the user’s position and viewing angle within the cylinder. See Cragun col. 6 ll. 24–48.
However, even if it were possible to read or rewrite the “provided in the three-dimensional virtual environment” limitation more narrowly to require “displaying the virtual object in the environment picture,” Cragun further discloses that the view orientation is calculated as “the degree value centered on . . . the down side of the relative control.” Cragun col. 6 ll. 41–43. As shown in FIG. 3, Cragun provides the the relative control (and thus its center) within work space 316 (the claimed environment picture) as relative control 324. Cragun col. 4 ll. 63–64 and col. 5 ll. 1–4.
and the viewing angle switching region comprising a first viewing angle jumping element comprising first subregions adjacent to each other, wherein each of the first subregions is selectable and represents a viewing angle direction among 360 degrees of viewing angle directions centered on a location of the virtual object with respect to a first axis; 
 “Both absolute control 322 and relative control 324 have markings matching those on top of cylinder 312. The user can drag around in a circle each of the two controls to rotate the cylinder to a particular view. Cragun col. 5 ll. 4–9.
receiving, by the at least one processor, a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; 
“In block 418, the system senses whether the user has indicated some type of action, such as a mouse click or keyboard entry.” Cragun col. 5 ll. 41–43. “Block 424 represents the click-drag on the relative control element. Block 426 represents double click on the relative control element.” Cragun col. 5 ll. 53–55
determining, by the at least one processor, a second viewing angle direction corresponding to the viewing angle jumping signal; 
“If block 424 is selected, the system, in block 440, adjusts the absolute position according to mouse position and repeatedly updates the relative display until the unclick is detected. If block 426 is selected, the system, in block 442, moves the absolute display screen to the absolute position selected.” Cragun col. 5 l. 64 through col. 6 l. 1.
and displaying, by the at least one processor, a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object,
“After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
wherein the viewing angle switching region is overlapped on the environment picture.
“When the user desires to have a full screen display, display work space 316 can be enlarged to fill the full area of display window 310, thus overlaying on strip 320, cylinder 312, and controls 322 and 324.” Cragun col. 5 ll. 14–17. Also, as shown in FIG. 3, control 324 overlaps the work space 316 regardless of whether or not the work space 316 is displayed in full screen mode. Cragun FIG. 3.
Claim 7
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the viewing angle switching region is a long-strip shaped region disposed along a predetermined edge of the environment picture, and the predetermined edge is selected from among a top edge, a bottom edge, a left edge, and a right edge.
As shown in FIG. 3, the whole top portion of the display 310 is a long strip shaped region disposed along the top edge of the work space 316. Cragun FIG. 3.
Claim 8
Cragun discloses the viewing angle switching method according to claim 1, wherein the determining the second viewing angle direction corresponding to the viewing angle jumping signal comprises: 
querying, by the at least one processor, a preset correspondence for the second viewing angle direction corresponding to the target first subregion, and wherein the preset correspondence stores a viewing angle direction respectively corresponding to each of the first subregions.
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13. In block 1312, the system determines the angle of the double-click relative to the center of the ellipse, by calling function GetTheta with the values mouse x coordinate minus ellipse center x coordinate, mouse y coordinate minus ellipse center y coordinate, and ellipse aspect ratio. Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 27–36.
Claim 9
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the determining the second viewing angle direction corresponding to the viewing angle jumping signal comprises: 
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13.” Cragun col. 10 ll. 27–30.
determining, by the at least one processor, an offset value and an offset direction between the target first subregion and a reference subregion, the reference subregion corresponding to the first viewing angle direction; 
“In block 1312, the system determines the angle of the double-click relative to the center of the ellipse, by calling function GetTheta with the values mouse x coordinate minus ellipse center x coordinate, mouse y coordinate minus ellipse center y coordinate, and ellipse aspect ratio. Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 30–34.
determining, by the at least one processor, an offset angle of the first viewing angle direction according to the offset value and the offset direction; 
“Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 34–36.
and obtaining, by the at least one processor, the second viewing angle direction after offsetting the first viewing angle direction according to the offset angle.
“The system then returns in block 1316,” Cragun col. 10 ll. 44–45, i.e., back to process of FIG. 4, which was called from block 438. See Cragun FIG. 4. “After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
Claims 11, 12, 14, and 16–20
Claims 11, 12, 14, and 16–19 recite a system configured to perform the same method as claims 1, 2, 4, and 6–9, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Likewise, claim 20 recites a memory on which substantially the same method of claim 1 is stored, and therefore, is rejected according to the same findings and rationale as provided above for the rejection of claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
Claim 3
Cragun teaches the viewing angle switching method according to claim 1, 
wherein the viewing angle switching region further comprises a second jumping element representing viewing angle directions centered on the location of the virtual object 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
Though not explicitly disclosed for this embodiment, Cragun further teaches another embodiment, wherein:
the viewing angle switching region further comprises a second jumping element representing viewing angle directions centered on the location of the virtual object with respect to a second axis.
“The mapping notation is not limited only to the cylindrical approach embodied in FIG. 3; but rather, the mapping annotation is applicable to other three-dimensional mapping arrangements, such as, for example, a spherical globe mapping arrangement or a toroidal mapping arrangement. One embodiment of the alternative mapping is depicted in FIG. 18.” Cragun col. 11 ll. 50–57. 
In this embodiment, “the ‘up’ on the globe is aligned with the ‘up’ for z axis, of the space orientation, and a fixed point on the surface is aligned with the other axes, the x and y axes. Thus, as the space orientation, a view of the globe is shown that matches the particular orientation. Any view of the globe selected for its orientation has a corresponding space orientation for the object,” thereby allowing “multi-axial rotations.” Cragun col. 11 l. 65 through col. 12 l. 18.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cragun’s two adjacent embodiments, such that the first embodiment would be capable of accepting rotation inputs along a second axis. One would have been motivated to combine these two embodiments because “[t]his provides for an exceptionally intuitive interface with improved coordination and ease of use for multi-axial rotations.” Cragun col. 12 ll. 16–18. Furthermore, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Claim 5
Cragun teaches the viewing angle switching method according to claim 1, 
wherein the viewing angle switching region further comprises a second jumping element that comprises second subregions, and each of the second subregions is selectable and represents one viewing angle direction with respect to the virtual object and 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
Regarding the second subregions, Cragun further teaches, that, while drawing the relative control 324, “the system then draws the north tick at the north orientation, the second tick is drawn at the quantity north orientation plus 90 degrees modulo 360, third tick is drawn at the quantity north orientation plus 180 degrees modulo 360, and a final tick is drawn at the quantity north orientation plus 270 degrees modulo 360.” Cragun col. 9 ll. 12–18.
Though not explicitly disclosed for this embodiment, Cragun further teaches another embodiment, wherein:
the viewing angle switching region further comprises a second jumping element 
 “The mapping notation is not limited only to the cylindrical approach embodied in FIG. 3; but rather, the mapping annotation is applicable to other three-dimensional mapping arrangements, such as, for example, a spherical globe mapping arrangement or a toroidal mapping arrangement. One embodiment of the alternative mapping is depicted in FIG. 18.” Cragun col. 11 ll. 50–57. 
that comprises second subregions, and each of the second subregions is selectable and represents one viewing angle direction 
“[A] point on the fixed map can be selected and the globe will orient to that location automatically.” Cragun col. 12 ll. 9–12.
with respect to the virtual object and a second axis.
In this embodiment, “the ‘up’ on the globe is aligned with the ‘up’ for z axis, of the space orientation, and a fixed point on the surface is aligned with the other axes, the x and y axes. Thus, as the space orientation, a view of the globe is shown that matches the particular orientation. Any view of the globe selected for its orientation has a corresponding space orientation for the object,” thereby allowing “multi-axial rotations.” Cragun col. 11 l. 65 through col. 12 l. 18.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cragun’s two adjacent embodiments, such that the first embodiment would be capable of accepting rotation inputs along a second axis. One would have been motivated to combine these two embodiments because “[t]his provides for an exceptionally intuitive interface with improved coordination and ease of use for multi-axial rotations.” Cragun col. 12 ll. 16–18. Furthermore, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Claims 13 and 15
Claims 13 and 15 recites an apparatus programmed to perform substantially the same method as that of claims 3 and 5, and are therefore rejected according to the findings and rationale as provided above for those claims.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176